Name: Commission Regulation (EEC) No 2105/91 of 17 July 1991 on import licences for poulrymeat products originating in the African, Caribbean, and Pacific states or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/32 Official Journal of the European Communities 18 . 7. 91 COMMISSION REGULATION (EEC) No 2105/91 of 17 July 1991 on import licences for poulrymeat products originating in the African, Caribbean , and Pacific states or in the overseas countries and territories THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 523/81 (2), and in particular Article 27 thereof, Whereas Article 4 (5) of Commission Regulation (EEC) No 903/90 (3), as amended by Regulation (EEC) No 1741 /90 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas licence applications have been lodged from 1 to 10 July 1991 without exceeding the quotas, HAS ADOPTED THIS REGULATION : . Article 1 Applications for import licences lodged in accordance with Regulation (EEC) No 903/90 for the period 1 July to 31 December 1991 shall be accepted in full . Article 2 This Regulation shall enter into force on 22 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30 . 3 . 1990, p. 85 . (2) OJ No L 58 , 5. 3 . 1991 , p. 1 . 0 OJ No L 93, 10 . 4. 1990, p. 20 . (4) OJ No L 161 , 27. 6. 1990, p. 32.